I find no fault with the enunciation of the law as embraced in the majority opinion, but I am unable to so construe the contract involved in this case as to apply that law to this contract. It appears to me that the clause of the contract which is relied upon as a dependent covenant of the vendor is entirely too vague and uncertain to be so construed. The clause relied on is as follows:
    The seller agrees in its development of Sun City to (a) Accomplish installation on the street or streets adjoining said land of electric lights and water facilities; (b) Accomplish paving of said street or streets adjoining said land and the laying of sidewalks on each side thereof; (c) Beautify said streets and parkways adjoining said land with trees and ornamental shrubbery in keeping with its development of Sun City.
The seller did not agree to install electric lights, water facilities, nor to pave the streets, or lay side-walks or beautify the streets and parkways, except in keeping with its development of Sun City. In other words, it did not agree to make any of these improvements until there was a demand for their use and the bill does not show or allege that there was any demand or necessity for the use of such utilities, nor that there was anyone within the area involved to be served by such utilities. In this contract the *Page 788 
seller merely agreed that in its development of Sun City it would accomplish installation on the street or streets adjacent to the land of electric lights and water facilities. Certainly the seller would not be required to accomplish this purpose until some buyer was ready to use such facilities. The seller also agreed to accomplish the paving of street or streets adjoining the land and laying sidewalks on each side thereof and to beautify the streets and parkways adjoining said land with ornamental shrubbery in keeping with its development of Sun City. There is no showing that there has been any development of Sun City.
I take it that we can not re-write the contract for the parties and that the above quoted clause in the contract before us was designedly so drawn as not to constitute a dependent covenant for the non-performance of which the buyer could enforce rescission.
I therefore think the demurrer should have been sustained.